Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of April 6, 2015
(the “Effective Date”) by and between Fleetmatics Group PLC (the “Company”),
Fleetmatics USA, LLC (the “U.S. Subsidiary”) and Jill Ward (the “Executive”).

1. Description.

The Executive shall initially serve as the Company’s President and Chief
Operating Officer, with the Executive’s primary place of employment to be the
U.S. Subsidiary’s headquarters, currently located in Waltham, Massachusetts. The
Executive shall report to, take direction from and assume such duties and
responsibilities consistent with her position as are assigned to her by, the
Chief Executive Officer (the “CEO”) and the Board of Directors of the Company
(the “Board”). The Executive shall devote her full working time and efforts to
the business and affairs of the Company. Notwithstanding the foregoing,
Executive may participate in (a) civic and charitable activities, (b) the
management of Executive’s family and personal affairs, including her
investments, (c) other business activities approved in writing by the Board and
(d) serving as a member of non-profit and for-profit boards of directors, so
long as such activities (i) do not interfere with the performance of Executive’s
duties to the Company, and (ii) do not create a conflict of interest with the
U.S. Subsidiary or the Company.

(a) Obligations. During Executive’s employment she will not engage in any other
employment, occupations or consulting activity for any direct or indirect
remuneration or any activity that would or may create a conflict of interest
between Executive and U.S. Subsidiary or the Company, without the prior approval
of the Board.

(b) Employment. U.S. Subsidiary will employ Executive on the terms and
conditions set forth herein. Executive will receive her cash compensation and
benefits from U.S. Subsidiary and U.S. Subsidiary will maintain and distribute
employment-related records. The payment and performance of U.S. Subsidiary’s
obligations under this Agreement are joint and several obligations of
U.S. Subsidiary and the Company.

2. Term.

The term of this Agreement shall commence upon the Effective Date and, subject
to Sections 7 and 8 of this Agreement, shall be “at will”. For purposes of this
Agreement, the last day of the Executive’s employment with the Company shall be
referred to as the “Date of Termination” and the time period between the
Effective Date and the Date of Termination shall be referred to as the “Term”.

3. Compensation.

(a) Base Salary. Executive’s base salary shall be paid at the rate of four
hundred thousand dollars ($400,000) per year, subject to review by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
for upward, but not downward, adjustment at the end of every fiscal year. The
annual base salary in effect at any given time is referred to herein as “Base
Salary”. The Base Salary shall be payable in accordance with U.S. Subsidiary’s
normal payroll practices and be subject to the usual, required deductions and
withholdings.

(b) Annual Bonus. Executive will be eligible to earn a bonus at an annual target
equivalent to one hundred percent (100%) of the applicable annual Base Salary as
set forth in Section 3(a) above; provided, however, that the Executive’s actual
Annual Bonus for 2015 shall be three hundred six thousand eight hundred fifty
dollars ($306,850). Except for 2015, the actual Annual Bonus amount shall be
based on the achievement of corporate objectives and personal performance
objectives. The Executive’s target, performance objectives and the achievement
of those objectives shall be determined in the sole discretion of the Board or
the Compensation



--------------------------------------------------------------------------------

Committee, and where applicable, based on financial and other calculable results
of the Company. The annual bonus in effect at any given time is referred to
herein as the “Annual Bonus”. Except as otherwise provided herein, to earn any
part of the Annual Bonus, the Executive must be employed by the U.S. Subsidiary
on December 31 of the applicable bonus year (including in 2015). Any Annual
Bonus shall be paid between January 1 and March 15 of the year following the
year in which such Annual Bonus is earned.

(c) Equity. As soon as practicable after the Effective Date, the Company will
grant the Executive equity in the form of seventy-five thousand
(75,000) restricted stock units and seventy-five thousand (75,000) performance
stock units under the Fleetmatics Amended and Restated 2011 Stock Option and
Incentive Plan. The terms and conditions of the Executive’s awards of
equity-based compensation, including vesting and forfeiture provisions, shall be
governed by the Company’s applicable plans and agreements (collectively the
“Equity Documents”) and this Agreement, provided that the terms and conditions
of the grants of restricted stock units and performance stock units required by
this Section 3(c) as soon as practicable after the Effective Date shall be
consistent with the similar equity-based compensation awards granted to
similarly-situated senior executives of the Company. The Compensation Committee
shall review and consider granting Executive additional awards of equity-based
compensation at least once during each year of the Term.

4. Employee Benefits.

During her employment, Executive will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the U.S. Subsidiary of
general applicability to other senior executives of the U.S. Subsidiary residing
in the United States of America. The Company and U.S. Subsidiary reserve the
right to cancel or change the benefit plans and programs they offer to their
employees at any time.

5. Vacation.

Executive will be entitled to paid vacation of four (4) weeks per year, accrued
on a pro rata basis in accordance with U.S. Subsidiary’s vacation policy.

6. Expenses.

U.S. Subsidiary will reimburse Executive for reasonable travel, entertainment or
other expenses incurred by Executive in the furtherance of or in connection with
the performance of Executive’s duties hereunder, in accordance with
U.S. Subsidiary’s expense reimbursement policy as in effect from time to time.

7. Termination/Severance.

Except as otherwise provided below, if Executive’s employment with the
U.S. Subsidiary terminates for any reason, then except as specifically provided
for in this Agreement or applicable Equity Documents, (i) all vesting will
terminate immediately with respect to Executive’s then outstanding equity based
awards not yet vested, (ii) all payments of compensation by the Company or
U.S. Subsidiary to Executive hereunder will terminate immediately (except as to
Base Salary earned through the last day of employment and Annual Bonus amounts
already earned but not yet paid for the prior calendar year, if any). In
addition, the following terms shall apply depending on the circumstances of the
Executive’s termination:

(a) Termination Without Cause or Resignation for Good Reason Apart from a Change
of Control. If either prior to or at any time other than the six (6)-month
period that immediately follows a Change of Control, either (A) the Company or
the U.S. Subsidiary terminates Executive’s employment without Cause; or
(B) Executive resigns from employment for Good Reason, then, subject to
Section 8, (i) Executive will be entitled to continue to receive her Base Salary
until twelve (12) months from the Date of Termination (the “Severance Period”);
(ii) if the Executive was participating in the Company’s group health, dental
and/or vision plans immediately prior to the Date of Termination then, subject
to the Executive electing and remaining eligible under the law known as COBRA,
the Company shall pay the employer portion of the premiums for such plan(s) to
the same extent as if the Executive had remained employed by the Company during
the Severance Period; (iii) the



--------------------------------------------------------------------------------

Executive will be entitled to receive her Annual Bonus for the year in which the
Date of Termination occurs, prorated based on the achievement of then applicable
corporate and personal performance metrics and the Date of Termination; and
(iv) if the Date of Termination occurs prior to the one (1)-year anniversary of
the Effective Date, twenty-five percent (25%) of any outstanding equity awards
not yet vested shall become immediately vested upon Executive’s Date of
Termination (collectively, the “Severance Benefits”).

(b) Termination Without Cause or Resignation for Good Reason within Six
(6) Months after a Change of Control. If within six (6) months after a Change of
Control (A) the Company or the U.S. Subsidiary terminates Executive’s employment
without Cause, or (B) Executive resigns from employment for Good Reason, then,
subject to Section 8, (i) Executive will be entitled to a lump sum payment equal
to (x) the cash value of the salary continuation during the Severance Period;
(y) the Annual Bonus for the year in which the Date of Termination occurs,
prorated based on the achievement of then applicable corporate and personal
performance metrics and the Date of Termination; and (z) if the Executive was
participating in the Company’s group health and/or dental plan(s) immediately
prior to the Date of Termination, a cash payment equal to the number of months
in the Severance Period multiplied by the amount of monthly employer
contribution that the Company would have made to provide health, dental and/or
vision insurance to the Executive if the Executive had remained employed by the
Company through the end of the Severance Period; and (ii) one hundred percent
(100%) of any outstanding equity awards not yet vested shall become immediately
vested upon Executive’s Date of Termination.

(c) Termination for Cause: Resignation without Good Reason. If Executive’s
employment with the U.S. Subsidiary terminates voluntarily by Executive (except
upon resignation for Good Reason), or for Cause by the Company, then (i) all
vesting will terminate effective on the Date of Termination with respect to
Executive’s outstanding equity awards not yet vested, (ii) all payments of
compensation by the Company or U.S. Subsidiary to Executive hereunder will
terminate immediately (except as to Base Salary earned through the Date of
Termination and Annual Bonus amounts already earned but not yet paid for the
prior calendar year, if any).

(d) Termination Upon Death or Disability. If Executive’s employment terminates
due to Executive’s death or disability, then (i) all payments of compensation by
the Company or U.S. Subsidiary to Executive hereunder will terminate immediately
(except as to Base Salary through the Date of Termination and Annual Bonus
amounts already earned but not yet paid for the prior calendar year, if any),
(ii) Executive will only be eligible for severance benefits in accordance with
the Company’s established policies, if any, as then in effect, and (iii) in
addition to the number of shares that have would have vested as of the Date of
Termination pursuant to the schedule set forth in applicable Equity Documents, a
number of shares will vest equal to the number of shares that would have
otherwise vested if Executive had remained employed with the U.S. Subsidiary
through the one (1)-year anniversary of the Date of Termination. For the
purposes of this Agreement, Executive’s employment may be terminated as a result
of disability if Executive is disabled and unable to perform the essential
functions of the Executive’s then existing position or positions under this
Agreement with or without reasonable accommodation for a period of one hundred
twenty (120) days (which need not be consecutive) in any twelve (12)-month
period. If any question shall arise as to whether during any period Executive is
disabled so as to be unable to perform the essential functions of Executive’s
then existing position or positions with or without reasonable accommodation,
the Executive may, and at the request of the Company shall, submit to the
Company a certification in reasonable detail by a physician selected by the
Company to whom the Executive or the Executive’s guardian has no reasonable
objection as to whether the Executive is so disabled or how long such disability
is expected to continue, and such certification shall for the purposes of this
Agreement be conclusive of the issue. Notwithstanding the foregoing, such
certification shall not be used to circumvent or reduce the time period of one
hundred twenty (120) days in any twelve (12)-month period. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification within fifteen (15) days following a formal request by
the Company, the Company’s determination of such issue shall be binding on the
Executive. Nothing in this Section 7(d) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.



--------------------------------------------------------------------------------

8. Receipt of Severance: No Duty to Mitigate.

(a) Separation Agreement/Commencement of Severance Pay. The receipt of any
severance payments, benefits or equity acceleration pursuant to Section 7 will
be subject to Executive signing and not revoking a release agreement in favor of
the Company and related persons and entities in a form reasonably required by
the Company, provided such release agreement shall include carveouts in favor of
the Executive with respect to existing indemnification rights, vested benefits
pursuant to ERISA plans, vested equity interests pursuant to applicable Company
plans and agreements and rights under this Agreement (the “Release”) and the
expiration of the seven (7)-day revocation period for the Release, within sixty
(60) days following the Date of Termination. No severance payments, benefits or
equity acceleration will be paid or provided unless the Release becomes fully
effective. The severance pay shall be paid as follows: (i) if provided pursuant
to Section 7(a), the salary continuation during the Severance Period shall be
paid in accordance with the Company’s payroll practices over the Severance
Period commencing within sixty (60) days after the Date of Termination;
provided, however, that if the sixty (60)-day period begins in one calendar year
and ends in a second calendar year, the severance shall begin to be paid in the
second calendar year, solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each salary continuation payment
is considered a separate payment, and (ii) if provided pursuant to Section 7(b),
the lump sum payment shall be paid within sixty (60) days of the Date of
Termination, provided, however, that if the sixty (60)-day period begins in one
calendar year and ends in a second calendar year, the severance shall begin to
be paid in the second calendar year.

(b) Noncompetition Agreement. As a material term of this Agreement, the
Executive hereby agrees to the terms of the Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement (the “Noncompetition
Agreement”), attached hereto as Exhibit A and the terms of which are
incorporated by reference herein. The receipt of any severance payments or
benefits pursuant to Section 7 will be subject to Executive not violating the
Non-Competition Agreement. In the event Executive breaches the Non-Competition
Agreement the Company shall, in addition to all other legal and equitable
remedies including the right to injunctive relief to restrain a breach, have the
right to terminate or suspend all continuing payments and benefits to which
Executive may otherwise be entitled pursuant to Section 7 without affecting the
Executive’s obligations under the Noncompetition Agreement or the Release.

(c) No Duty to Mitigate. Executive will not be required to mitigate the
Severance Benefits contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such Severance Benefits.

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) an act of
dishonesty made by Executive in connection with Executive’s responsibilities as
an employee that results in material injury to the Company, (ii) Executive’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, (iii) Executive’s gross
misconduct that results in material injury to the Company, (iv) Executive’s
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom Executive owes an obligation of
nondisclosure as a result of Executive’s relationship with the Company;
(v) Executive’s willful breach of any obligations under any written agreement or
covenant with the Company; or (vi) Executive’s continued failure to perform her
employment duties after Executive has received a written demand of performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that Executive has not substantially performed her duties and
has failed to cure such non-performance to the Company’s satisfaction within
twenty (20) calendar days after receiving such notice.

(b) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) who is not a shareholder of the
Company as of the date of this Agreement or an affiliate thereof is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or



--------------------------------------------------------------------------------

(ii) a change in the composition of the Board occurring within a two-year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” will mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the remaining Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

(iii) the date of the consummation of a merger, scheme of arrangement or
consolidation of the Company with any other corporation that has been approved
by the stockholders of the Company, other than a merger, scheme of arrangement
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets;

in each case which is also a change in control within the meaning of Treasury
Regulation 1.409A-3(i)(5). Notwithstanding the foregoing, a transaction will not
constitute a Change of Control if: (i) its sole purpose is to change the
domicile of the Company’s incorporation; or (ii) its sole purpose is to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.

(c) Good Reason. For the purposes of this Agreement, “Good Reason” means without
Executive’s express written consent, any of the following “Good Reason
Conditions”: (i) the Company and/or the U.S. Subsidiary commit a material breach
of this Agreement; (ii) a diminution of Executive’s Base Salary at any time or
the Company’s failure to increase the Executive’s Base Salary by at least
twenty-five percent (25%) on or before the first anniversary of the Effective
Date; (iii) a material change in the geographic location at which the Executive
provides services to the Company and/or the U.S. Subsidiary (provided that for
this purpose, in no event shall a relocation of such provision of services to a
new location less than fifty (50) miles from the current location of the
provision of services give rise to a Good Reason Condition); (iv) a material
diminution in the Executive’s responsibilities, authority or duties, provided a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity (as, for example, when
the Chief Executive Officer of the Company remains as such following a Change of
Control but is not made the Chief Executive Officer of the acquiring Company)
shall not be a Good Reason condition; or (v) a successor to the Company fails to
assume this Agreement in writing upon becoming a successor or assignee of the
Company. With respect to each of the Good Reason Conditions described above,
Executive may not establish “Good Reason” unless she has provided written notice
of the existence of such condition to the Company within forty five (45) days of
the event constituting such Good Reason, the Company fails to reasonably cure
such condition within the thirty (30) day period immediately following receipt
of such notice and the Executive terminates her employment within sixty
(60) days after providing written notice of the existence of a Good Reason
Condition or end of the cure period, whichever is later.

10. Assignment. This Agreement will be binding upon and inure to the benefit of
any successor of the Company and any successor of a U.S. Subsidiary. Any such
successor or affiliate of the Company and any U.S. Subsidiary will be deemed
substituted for the Company or a U.S. Subsidiary, respectively, under the terms
of this Agreement for all purposes. For this purpose “successor” means any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger, scheme of arrangement or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of either or both
the Company or U.S. Subsidiary. None of the rights of Executive to receive any
form of compensation payable pursuant to this Agreement may be assigned or



--------------------------------------------------------------------------------

transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void. This Agreement
shall be binding upon and inure to the benefit of Executive and, with respect to
Section 7(d), Executive’s legal representatives or heirs.

11. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) two (2) business days after the business
day of deposit with Federal Express or a similar courier for next business day
(or, internationally, second business day) delivery, or (iii) seven (7) days
after being mailed by registered or certified mail, return receipt requested,
prepaid and addressed to the parties or their successors at the following
addresses, or at such other addresses as the parties may later designate in
writing:

 

If to the Company: Fleetmatics USA Holdings, Inc 1100 Winter Street, 4th Floor
Waltham, MA 02451 Attn: Chairman, Board of Directors With a copy to: Goodwin
Procter LLP Exchange Place 53 State Street Boston, MA 02109 Fax: (617) 523-1231
Attention: Joseph C. Theis, Jr., Esq. Email: jtheis@goodwinprocter.com

If to Executive,

Jill Ward

to Executive’s most current address in the records of the Company or the U.S.
Subsidiary unless Executive otherwise notifies the Company in writing.

 

With a copy to: K&L Gates 70 West Madison Street, Suite 3100 Chicago, Illinois
60602 Fax: (312) 827-8000 Attention: Matthew R. Jones Email:
matthew.jones@klgates.com

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

13. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with Executive’s employment with the Company or
U.S. Subsidiary, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in Boston, Massachusetts, conducted by the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor, under the
then applicable Employment Arbitration rules of JAMS. Executive and the Company
acknowledge that by agreeing to this arbitration procedure, each party waives
the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel



--------------------------------------------------------------------------------

adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. The arbitrator shall be authorized to award any or all
remedies that Executive or the Company would be entitled to seek in a court of
law. Nothing in this Agreement is intended to prevent either the Executive or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

Notwithstanding the foregoing, Executive and the Company each have the right to
petition the court for injunctive relief and seek damages relating to any issue
or dispute arising under the Noncompetition Agreement.

14. Integration; Modification. This Agreement and the Noncompetition Agreement
represent the entire agreement and understanding between the parties as to the
subject matter herein and supersede all prior or contemporaneous agreements
whether written or oral, including without limitation, the Term Sheet for
Employment at Fleetmatics, provided however, the Executive’s rights and
obligations relating to her equity interests in the Company or the
U.S. Subsidiary shall be governed by the applicable Equity Documents (in
conjunction with the terms as modified herein). Nothing contained herein shall
diminish or abrogate (i) Executive’s rights under any indemnification agreements
between the Company, the U.S. Subsidiary, and any other affiliate of the Company
on the one hand, and Executive on the other, (ii) the provisions of any such
entity’s charter, bylaws, memorandum and articles of association, agreement,
policies, resolutions or similar documents or statements which provide for
indemnification, advancement of expenses, or contribution, or relieve Executive
from fiduciary duties or standards of care, (iii) any agreement with a third
party, or (iv) Executive’s rights under any insurance policy or similar
arrangement. This Agreement may be modified only by agreement of the parties by
a written instrument executed by the parties that is designated as an amendment
to this Agreement.

15. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

16. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

17. Taxes All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Nothing herein shall be construed to require
the Company to design compensation plans and/or to alter Executive’s duties or
responsibilities in order to minimize tax consequences to Executive.

18. Governing Law/Consent to Jurisdiction. This Agreement will be governed by
the laws of the Commonwealth of Massachusetts (with the exception of its
conflict of laws provisions). The parties hereby expressly consent to the
personal jurisdiction of the state and federal courts located in the
Commonwealth of Massachusetts for any action or proceeding arising from or
relating to this Agreement and/or relating to any arbitration in which the
parties are participants. Subject to Section 13, the parties hereby agree that
the state and federal courts in Commonwealth of Massachusetts shall have the
exclusive jurisdiction to consider any matters related to this Agreement,
including without limitation any claim for violation of this Agreement. With
respect to any such court action, the Executive (i) submits to the jurisdiction
of such courts, (ii) consents to service of process, and (iii) waives any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction or venue.

19. Acknowledgment. Executive acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.



--------------------------------------------------------------------------------

21. Attorney’s Fees. In the event of a dispute between the parties under this
Agreement, the prevailing party shall be entitled to recover its costs and
attorney’s fees from the non-prevailing party, including those incurred at
trial, arbitration, and on appeal.

22. 409A. Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the twenty percent
(20%) additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall
not be payable and such benefit shall not be provided until the date that is the
earlier of (A) six (6) months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six (6)-month period but for the application of this provision, and the balance
of the installments shall be payable in accordance with their original schedule.
All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by the Executive during
the time periods set forth in this Agreement. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. To the extent that any payment or
benefit described in this Agreement constitutes “non-qualified deferred
compensation” under Section 409A of the Code, and to the extent that such
payment or benefit is payable upon the Executive’s termination of employment,
then such payments or benefits shall be payable only upon the Executive’s
“separation from service.” The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h). The parties intend that the
payments contemplated by this Agreement will be exempt from, or otherwise
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party. The Company makes no
representation or warranty and shall have no liability to the Executive or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.

23. Excess Parachute Payments.

(a) Certain Reductions in Agreement Payments. Anything in this Agreement to the
contrary notwithstanding, in the event a nationally recognized independent
accounting firm designated by the Company and reasonably acceptable to Executive
(the “Accounting Firm”) shall determine that receipt of all payments or
distributions by the Company and U.S. Subsidiary and each of their respective
affiliates in the nature of compensation to or for Executive’s benefit, whether
paid or payable pursuant to this Agreement or otherwise (a “Payment”), would
subject Executive to the excise tax under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), the Accounting Firm shall determine as
required below in this Section 23(a) whether to reduce any of the Payments paid
or payable pursuant to this Agreement (the “Agreement Payments”) to the Reduced
Amount (as defined in Section 23(d)). The Agreement Payments shall be reduced to
the Reduced Amount only if the Accounting Firm determines that Executive would
have a greater Net After-Tax Receipt (as defined in Section 23(d)) of aggregate
Payments if Executive’s Agreement Payments were so reduced. If the Accounting
Firm determines that Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if Executive’s Agreement Payments were so reduced, then
Executive shall receive all Agreement Payments to which Executive is entitled.



--------------------------------------------------------------------------------

(b) Accounting Firm Determinations. If the Accounting Firm determines that
aggregate Agreement Payments should be reduced to the Reduced Amount, the
Company shall promptly give Executive notice to that effect and a copy of the
detailed calculation thereof. All determinations made by the Accounting Firm
under this Section shall be binding upon the Company and Executive (absent
manifest error) and shall be made as soon as reasonably practicable and in no
event later than fifteen (15) days following the Date of Termination. For
purposes of reducing the Agreement Payments to the Reduced Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. The
reduction of the amounts payable hereunder, if applicable, shall first be made
by first reducing or eliminating those payments or benefits which are payable in
cash and then by reducing or eliminating payments which are not payable in cash,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time from date of Executive’s termination. For this
purpose, where multiple payments or benefits are to be paid at the same time,
they shall be reduced or eliminated on a pro rata basis.

(c) Overpayments; Underpayments. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of Executive pursuant
to this Agreement which should not have been so paid or distributed (an
“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of Executive pursuant to this
Agreement which should have been so paid or distributed (an “Underpayment”), in
each case consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Company or Executive which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, Executive shall pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by Executive to the Company if and to the extent such payment would not
either reduce the amount on which Executive is subject to tax under Section 1
and Section 4999 of the Code or generate a refund of such taxes. In the event
that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be paid promptly (and in no event later than sixty (60) days following the
date on which the Underpayment is determined) by the Company to or for the
benefit of Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

(d) Definitions. The following terms shall have the following meanings for
purposes of this Section:

(i) “Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code.

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Executive in the relevant taxable year(s).

(b) Fees and Expenses. All fees and expenses of the Accounting Firm shall be
paid solely by the Company.

24. Legal Fees Associated with this Agreement. The Company shall pay the
documented legal fees and expenses of the Executive’s counsel in connection with
the review, negotiation, drafting and finalization of this Agreement in an
amount not to exceed ten thousand dollars ($10,000).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

The Company Fleetmatics Group PLC By:

/s/ James M. Travers

Name: James M. Travers Title: Chairman/CEO

4-7-15

DATE U.S. Subsidiary Fleetmatics USA Holdings, Inc. By:

/s/ James M. Travers

Name: James M. Travers Title: Chairman/CEO

4-7-15

DATE The Executive By:

/s/ Jill Ward

Jill Ward

4-7-15

DATE



--------------------------------------------------------------------------------

EXHIBIT A

FLEETMATICS

Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

In consideration and as a condition of my employment or continued employment by
Fleetmatics USA Holdings, Inc. (along with its parents, subsidiaries and
affiliates, the “Company”), I agree as follows:

 

Proprietary Information. I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company. By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and
(d) operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.

Recognition of Company’s Rights. I will not, at any time, without the Company’s
prior written permission, either during or after my employment, disclose any
Proprietary Information to anyone outside of the Company, or use or permit to be
used any Proprietary Information for any purpose other than the performance of
my duties as an employee of the Company. I will cooperate with the Company and
use my best efforts to prevent the unauthorized disclosure of all Proprietary

Information. I will deliver to the Company all copies of Proprietary Information
in my possession or control upon the earlier of a request by the Company or
termination of my employment.

Rights of Others. I understand that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons which
require the Company to protect or refrain from use of proprietary information. I
agree to be bound by the terms of such of those agreements as to which I have
knowledge in the event I have access to such proprietary information.

Commitment to Company; Avoidance of Conflict of Interest. Subject to the express
terms of my employment agreement with the Company, while an employee of the
Company, I will devote my full-time efforts to the Company’s business and I will
not engage in any other business activity that conflicts with my duties to the
Company; I will advise the Chief Executive Officer of the Company or his or her
nominee at such time as any activity of either the Company or another business
presents me with a conflict of interest or the appearance of a conflict of
interest as an employee of the Company; and I will take whatever action is
requested of me by the Company to resolve any conflict or appearance of conflict
which it finds to exist.

Developments. I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, audio or visual works, and other
works of authorship related to the business of the Company (collectively
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by me (alone or jointly with others) or
under my direction during the period of my employment. I acknowledge that all
work

 



--------------------------------------------------------------------------------

performed by me for the Company is on a “work for hire” basis, and I hereby do
assign and transfer and, to the extent any such assignment cannot be made at
present, will assign and transfer, to the Company and its successors and assigns
all my right, title and interest in all Developments that (a) relate to the
business of the Company or any customer of or supplier to the Company or any of
the products or services being researched, developed, manufactured or sold by
the Company or which may be used with such products or services; or (b) result
from tasks assigned to me by the Company; or (c) result from the use of premises
or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company (“Company-Related Developments”), and all related
patents, patent applications, trademarks and trademark applications, copyrights
and copyright applications, and other intellectual property rights in all
countries and territories worldwide and under any international conventions
(“Intellectual Property Rights”).

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). I have also listed on Exhibit A all patents and
patent applications in which I am named as an inventor, other than those which
have been assigned to the Company (“Other Patent Rights”). If no such disclosure
is attached, I represent that there are no Prior Inventions or Other Patent
Rights. If, in the course of my employment with the Company, I incorporate a
Prior Invention into a Company product, process or machine or other work done
for the Company, I hereby grant to the Company a nonexclusive, royalty-free,
irrevocable, worldwide license (with the full right to sublicense) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I will not incorporate, or permit to be incorporated, Prior Inventions in any
Company-Related Development without the Company’s prior written consent.

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably

exercised, is developed entirely on my own time and does not relate to the
business efforts or research and development efforts in which, during the period
of my employment, the Company actually is engaged or reasonably would be
engaged, and does not result from the use of premises or equipment owned or
leased by the Company. However, I will also promptly disclose to the Company any
such Developments for the purpose of determining whether they qualify for such
exclusion. I understand that to the extent this Agreement is required to be
construed in accordance with the laws of any state which precludes a requirement
in an employee agreement to assign certain classes of inventions made by an
employee, this paragraph 5 will be interpreted not to apply to any invention
which a court rules and/or the Company agrees falls within such classes. I also
hereby waive all claims to any moral rights or other special rights which I may
have or accrue in any Company-Related Developments.

Documents and Other Materials. I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, or other written,
photographic or other tangible material containing Proprietary Information,
whether created by me or others, which come into my custody or possession, are
the exclusive property of the Company to be used by me only in the performance
of my duties for the Company. Any property situated on the Company’s premises
and owned by the Company, including without limitation computers, disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company at any time with or without notice. In the event of
the termination of my employment for any reason, I will deliver to the Company
all files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, or other written,
photographic or other tangible material containing Proprietary Information, and

 



--------------------------------------------------------------------------------

other materials of any nature pertaining to the Proprietary Information of the
Company and to my work, and will not take or keep in my possession any of the
foregoing or any copies.

Enforcement of Intellectual Property Rights. I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments. I will sign all papers, including without
limitation copyright applications, patent applications, declarations, oaths,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development. If the Company is unable, after reasonable effort,
to secure my signature on any such papers, I hereby irrevocably designate and
appoint each officer of the Company as my agent and attorney-in-fact to execute
any such papers on my behalf, and to take any and all actions as the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development.

Non-Competition and Non-Solicitation. In order to protect the Company’s
Proprietary Information and good will, during my employment and for a period of
twelve (12) months following the termination of my employment for any reason
(the “Restricted Period”), I will not directly or indirectly, whether as owner,
partner, shareholder, director, consultant, agent, employee, co-venturer or
otherwise, engage, participate or invest in any business activity anywhere in
the United States that (i) develops, manufactures or markets products which are
related to GPS Vehicle Tracking Systems, or (ii) develops, manufactures or
markets product related to field service management, or (iii) develops,
manufactures or markets any products, or performs any services, that are
otherwise competitive with or similar to the products or services of the
Company, or products or services that the Company has under development or that
are the subject of active planning at any time during my employment; provided
that this shall not prohibit any possible investment in publicly traded stock of
a company representing less than one percent of the stock of such company. In
addition, during the Restricted Period, I will not, directly or indirectly, in
any manner, other than for the benefit of the Company, (a) call upon,

solicit, divert or take away any of the customers, business or prospective
customers of the Company or any of its suppliers, and/or (b) solicit, entice or
attempt to persuade any other employee or consultant of the Company to leave the
services of the Company for any reason. I acknowledge and agree that if I
violate any of the provisions of this paragraph 8, the running of the Restricted
Period will be extended by the time during which I engage in such violation(s).

Government Contracts. I acknowledge that the Company may have from time to time
agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to comply with any such obligations or
restrictions upon the direction of the Company. In addition to the rights
assigned under paragraph 5, I also assign to the Company (or any of its
nominees) all rights which I have or acquired in any Developments, full title to
which is required to be in the United States under any contract between the
Company and the United States or any of its agencies.

Prior Agreements. I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. I
further represent that my performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company. I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

Remedies Upon Breach. I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company

 



--------------------------------------------------------------------------------

substantial and irrevocable damage and therefore, in the event of such breach,
the Company, in addition to such other remedies which may be available, will be
entitled to specific performance and other injunctive relief.

Use of Voice, Image and Likeness. I give the Company permission to use my voice,
image or likeness, with or without using my name, for the purposes of
advertising and promoting the Company, or for other purposes deemed appropriate
by the Company in its reasonable discretion, except to the extent expressly
prohibited by law.

Publications and Public Statements. I will obtain the Company’s written approval
before publishing or submitting for publication any material that relates to my
work at the Company and/or incorporates any Proprietary Information. To ensure
that the Company delivers a consistent message about its products, services and
operations to the public, and further in recognition that even positive
statements may have a detrimental effect on the Company in certain securities
transactions and other contexts, any statement about the Company which I create,
publish or post during my period of employment and for six (6) months
thereafter, on any media accessible by the public, including but not limited to
electronic bulletin boards and Internet-based chat rooms, must first be reviewed
and approved by an officer of the Company before it is released in the public
domain.

No Employment Obligation. I understand that this Agreement does not create an
obligation on the Company or any other person to continue my employment. I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason.

Survival and Assignment by the Company. I understand that my obligations under
this Agreement will continue in accordance with its express terms regardless of
any changes in my title, position, duties, salary, compensation or benefits or
other terms and conditions of employment. I further understand that my
obligations under this Agreement will continue following the termination of my
employment regardless of the manner of such termination and

will be binding upon my heirs, executors and administrators. The Company will
have the right to assign this Agreement to its affiliates, successors and
assigns. I expressly consent to be bound by the provisions of this Agreement for
the benefit of the Company or any parent, subsidiary or affiliate to whose
employ I may be transferred without the necessity that this Agreement be
resigned at the time of such transfer.

Disclosure to Future Employers. During the Restricted Period, I will provide a
copy of this Agreement to any prospective employer, partner or co-venturer prior
to entering into an employment, partnership or other business relationship with
such person or entity.

Severability. In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

Interpretation. This Agreement will be deemed to be made and entered into in the
Commonwealth of Massachusetts, and will in all respects be interpreted, enforced
and governed under the laws of the Commonwealth of Massachusetts. I hereby agree
to consent to personal jurisdiction of the state and federal courts situated
within Suffolk County, Massachusetts for purposes of enforcing this Agreement,
and waive any objection that I might have to personal jurisdiction or venue in
those courts. I agree that my electronic signature is the legal equivalent of my
manual signature on this Agreement.

 



--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:

/s/ Jill A. Ward

(Employee’s full name)

Type or print name:

Jill A. Ward

Date:

4-7-15



--------------------------------------------------------------------------------

EXHIBIT A

 

To:

 

From:

 

Date:

 

 

SUBJECT: Prior Inventions

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

¨ No inventions or improvements ¨ See below:

 

 

 

¨ Additional sheets attached

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

¨ None ¨ See below:

 

 

 